Case 19-56542-sms        Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31           Desc Main
                                  Document      Page 1 of 34


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                                            )   CHAPTER 7
                                                     )
   Kwesi Michael Davenport,                          )   CASE NO. 19-56542-SMS
                  Debtor.                            )


                DEBTOR'S AMENDMENT TO CHAPTER 7 SCHEDULES

                COMES NOW Debtor and amends Chapter 7 Schedules to provide the

   following:

                                                1.

                Debtor amends the Statement of Financial Affairs for Sections 4 and 16, as

   attached, to provide updated information.

                                                2.

                Debtor amends Schedule A/B, as attached, and to provide updated

   information about Debtor's personal property.

                                                3.

                Debtor amends Schedule C, as attached, to update the property claimed as

   exempt.

                                                4.

                Debtor amends schedules I and J, as attached, to reflect current income and

   expenses.
Case 19-56542-sms        Doc 20     Filed 07/11/19 Entered 07/11/19 14:01:31                 Desc Main
                                   Document      Page 2 of 34


                                                 5.

                Debtor files his Disclosure of Compensation of Attorney for Debtor, as

   attached, to reflect fees for conversion to Chapter 7.

                                                 6.

                Debtor files hisStatement of Intent, as attached, to indicate hi intent to

   surrender the 2016 Nissan Altima.

                                                 7.

                Debtor amends the Summary of Schedules, as attached, to reflect the current
   schedules.
                                                 8.

                Debtor files his Form 122A Chapter 7 Statement of Current Monthly Income

   and Means-Test Calculation to disclose his income for the six months prior to the filing

   of his voluntary petition.



                WHEREFORE, Debtor prays that this Amendment be allowed and for such

   other and further relief as the Court deems appropriate and just.

                                                      Respectfully submitted,

                                                      KING & KING LAW, LLC



                                                                                    /S/
                                                      Allen M. Bearden
                                                      Attorney for Debtor
                                                      Georgia Bar No. 423361
                                                      215 Pryor Street
                                                      Atlanta, GA 30303
                                                      (404)524-6400
                                                      notices@kingkingllc.com
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 3 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 4 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 5 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 6 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 7 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 8 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document      Page 9 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 10 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 11 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 12 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 13 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 14 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 15 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 16 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 17 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 18 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 19 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 20 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 21 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 22 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 23 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 24 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 25 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 26 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 27 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 28 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 29 of 34
Case 19-56542-sms   Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31   Desc Main
                             Document     Page 30 of 34
Case 19-56542-sms       Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31              Desc Main
                                 Document     Page 31 of 34


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                          )    CHAPTER 7
                                                   )
   Kwesi Michael Davenport,                        )    CASE NO. 19-56542-SMS
                                                   )
              Debtor.                              )



                      DECLARATION UNDER PENALTY OF PERJURY

              I declare under penalty of perjury that the foregoing is true and correct to the
   best of my knowledge, information and belief.




   ____________________/S/
   Kwesi Michael Davenport


      July 10, 2019
   Date




   Penalty for making a false statement or concealing property:
   Fine of up to $500,000 or imprisonment for up to 5 years or both. 18 U.S.C. '152 and
   '3571.
Case 19-56542-sms        Doc 20    Filed 07/11/19 Entered 07/11/19 14:01:31          Desc Main
                                  Document     Page 32 of 34


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                        )    CHAPTER 7
                                                 )
   Kwesi Michael Davenport,                      )    CASE NO. 19-56542-SMS
                                                 )
              Debtor.                            )



                               CERTIFICATE OF SERVICE

              I hereby certify under penalty of perjury that I am more than 18 years of age,
   and that on this day, I served a copy of the within Debtor's Amendment to Chapter 7
   Schedules filed in this bankruptcy case upon the following by depositing a copy of same
   in U.S. Mail with sufficient postage affixed thereon to ensure delivery to:


   Kwesi Michael Davenport
   4475 Beech Haven Trail, #802
   Smyrna, GA 30080

   Mary Ida Townson, Chapter 13 Trustee
   285 Peachtree Center Avenue, NE, Suite 1600
   Atlanta, GA 30303

   Date: July 11, 2019



                                                                               /S/
                                                 Allen M. Bearden
                                                 Attorney for Debtor
                                                 Georgia Bar No. 423361
                                                 215 Pryor Street
                                                 Atlanta, GA 30303
                                                 (404)524-6400
                                                 notices@kingkingllc.com
Label Matrix forCase    19-56542-sms
                  local noticing        Doc 20     Filed 07/11/19 Entered 07/11/19 14:01:31
                                             ACCEPTANCENOW                                        Desc Main
                                                                                   Acceptance Rentals
113E-1                                           Document
                                             5501 HEADQUARTERS DR Page 33 of 34    4147 Pinehurst Valley Dr
Case 19-56542-sms                            PLANO, TX 75024-5837                    Decatur, GA 30034-5244
Northern District of Georgia
Atlanta
Thu Jul 11 13:35:57 EDT 2019
American Credit Acceptance                   Ashley Funding Services, LLC            Broaderley Management Inc.
961 E Main St 2nd Floor                      Resurgent Capital Services              2512 Emma Way
Spartanburg, SC 29302-2185                   PO Box 10587                            Lawrenceville, GA 30044-2720
                                             Greenville, SC 29603-0587


(p)CAINE & WEINER COMPANY                    CAPITAL ONE BANK USA NA                 CRIMINAL COURT OF THE CITY
12005 FORD ROAD 300                          PO BOX 30281                            120 Schermerhorn St
DALLAS TX 75234-7262                         SALT LAKE CITY, UT 84130-0281           Brooklyn, NY 11201-5108



DEPT OF ED / NELNET                          DUKE ENERGY SE                          Kwesi Michael Davenport
121 South 13th Street, Suite 201             P.O. Box 1326                           4475 Beech Haven Trail Apt 802
Lincoln, NE 68508-1911                       Charlotte, NC 28201-1326                Smyrna, GA 30080



Department of the Treasury                   ENTERPRISE LEASING CO OF PHOENIX        (p)GEORGIA DEPARTMENT OF REVENUE
Internal Revenue Service                     1800 W Watkins Rd                       COMPLIANCE DIVISION
P.O. Box 7346                                Phoenix, AZ 85007-4410                  ARCS BANKRUPTCY
Philadelphia, PA 19101-7346                                                          1800 CENTURY BLVD NE SUITE 9100
                                                                                     ATLANTA GA 30345-3202

S. Gregory Hays                              IRS                                     Jackson Electric
Hays Financial Consulting, LLC               Centralized Insolvency Operations       P.O. Box 38
Suite 555                                    P.O. Box 7346                           Jefferson, GA 30549-0038
2964 Peachtree Road                          Philadelphia, PA 19101-7346
Atlanta, GA 30305-4909

Karen King                                   ONLINE IN SV                            Office of the United States Trustee
King & King Law LLC                          PO BOX 1489                             362 Richard Russell Building
215 Pryor Street, S.W.                       WINTERVILLE, NC 28590-1489              75 Ted Turner Drive, SW
Atlanta, GA 30303-3748                                                               Atlanta, GA 30303-3315


Palisades Collection LLC                     Progressive Ins                         SANTANDER CONSUMER USA
asg Providian National Bank                  6300 Wilson Mills Rd                    PO BOX 961245
1655 Enterprise Way                          Cleveland, OH 44143-2182                FORT WORTH, TX 76161-0244
Marietta, GA 30067-9209


(p)SCANA AND SUBSIDIARIES                    SunTrust Bank                           Suntrust
220 OPERATION WAY                            Attn: Support Services                  303 Peachtree St. NE
MAIL CODE C 222                              P.O. Box 85092                          Atlanta, GA 30308-3208
CAYCE SC 29033-3701                          Richmond, VA 23286-0001


US Department of Education c/o Nelnet        VERIZON WIRELESS - SOUTH                WELLS FARGO CARD SERVICE
121 S 13th St, Suite 201                     PO BOX 26055                            PO BOX 14517
Lincoln, NE 68508-1911                       MINNEAPOLIS, MN 55426-0055              DES MOINES, IA 50306-3517
               Case 19-56542-sms             Doc 20      Filed 07/11/19 Entered 07/11/19 14:01:31                       Desc Main
                                                        Document     Page 34 of 34
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAINE & WEINER                                       Georgia Department of Revenue                        SCANA Energy Marketing, Inc. dba SCANA Energ
PO BOX 55848                                         1800 Century Blvd NE Suite 910                       220 Operation Way, MC C222
SHERMAN OAKS, CA 91413                               Atlanta, GA 30345                                    Cayce, SC 29033



(d)Scana Energy                                      End of Label Matrix
3340 Peachtree Rd NE                                 Mailable recipients    29
Atlanta, GA 30326                                    Bypassed recipients     0
                                                     Total                  29
